Citation Nr: 1711410	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-43 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

These matters were previously before the Board in July 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The Veteran was scheduled for a Board hearing in May 2015, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2016).

These matters were previously before the Board in July 2015 and were remanded for further development.  They have now been returned to the Board for further appellate consideration.  As is discussed in further below, the Board finds that there has been substantial compliance with the directives of its remand.

The Board acknowledges the contentions of the Veteran's representative that the Veteran has provided sworn testimony noted in a transcript as to his conditions and that there is an inadequate VA examination report.  The Board has reviewed the record and finds no such sworn testimony, no VA evidence that the Veteran testified at a hearing (however, there is a notation that the Veteran failed to report to the hearing), no VA requests for the Veteran to report for an examination, no evidence that the Veteran reported for an examination, and no VA examination reports on the Veteran's claims.  Thus, the Board finds that the representative's contentions are in error.


FINDINGS OF FACT

1.  There is no competent probative evidence that the Veteran has an acquired psychiatric disability, sleep apnea, bilateral hearing loss disability, tinnitus, and/or a right shoulder disability causally related to, or aggravated by, active service.

2.  The Veteran had a pre-existing left ear hearing loss disability which has not been shown by probative evidence to have increased in severity during service.

3.  There is no clinical evidence of record of an acquired psychiatric disability, sleep apnea, bilateral hearing loss disability, tinnitus, or a right shoulder disability in the decade after separation from service.

4.  The earliest clinical evidence of a right shoulder disability is in 2002; at which time the Veteran reported an onset date of 2000, which is more than a decade after separation from service.

5.  The earliest clinical evidence of a right shoulder disability reflects that at that time the Veteran indicated that his disability was due to his post-service occupation.

6.  The Veteran has some education and training in the medical profession; however, he has not been shown to have the requisite credentials to make a probative etiology and/or diagnosis of the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

3.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

4.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 

5.  The criteria for service connection for right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In its July 2015 remand, the Board directed that VA request the Veteran to provide updated authorization for VA to obtain outstanding treatment records.  In October 2015, VA send the Veteran correspondence requesting the pertinent information and supplied the Veteran with a VA Form 21-4142 (Authorization to Disclose Information), a VA Form 21-4142a (General Release), and a VA Form 21-4138 (Statement in Support of Claim).  The Veteran did not return completed authorization forms for VA to obtain clinical records, and VA's correspondence was not returned as undeliverable.  The Board notes that subsequently, in September 2016 and January 2017, additional correspondence to the Veteran was returned to VA and marked as "unable to forward.  return to sender."  The October 2015 correspondence, as well as the subsequent correspondence, was mailed to the Veteran's last address of record.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).
 
The Board also notes that the Veteran, in a now-expired VA Form 21-4142 (completed in 2009), stated that he received treatment at the Oakland Army Base in Oakland California in 2008.  In its 2015 remand, the Board directed that VA make as many requests as necessary to obtain the Veteran's claimed records from the Oakland Army Base.  The Board notes that in 2008, the Veteran was not on active duty or a retiree and he has not been shown to have been a military dependent at that time; thus, he would not have received treatment on an Army base.  In addition, Oakland Army base closed in 1999; thus, he would not have received treatment there in 2008.  VA made a request for all medical records for 1987, 1988, and 1989 (the years of the Veteran's service), and received a negative response from the National Personnel Records Center.  A November 2015 electronic print-out response reflects that searches were conducted and no records were located.  

The Board notes that in its July 2015 remand, it directed that the RO prepare a formal finding of unavailability of STRs if no such records are found.  However, the Board acknowledges that ROs no longer prepare formal findings of unavailability but now advise the Veteran of the lack of unavailability in a letter, which was done in this case.  In September 2016 correspondence to the Veteran's last known address of record, VA informed the Veteran that it was unable to locate any records from Oakland Army Base, and that it still had not received a completed authorization form from the Veteran as requested in 2015 for VA to obtain private records. 

Thus, the Board finds that there has been substantial compliance with the directive of its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges that, with the exception of his report of examination for entrance purposes, the Veteran's service treatment records (STRs) are not of record.  When STRs records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board has considered whether clinical opinions on the above stated issues are warranted but finds that they are not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

In the present claim, the Veteran has not provided specific evidence of an in-service incident for his claimed acquired psychiatric disability, hearing loss disability, or tinnitus.  With regard to his sleep apnea and shoulder, he has merely alleged an onset in service, and that he was treated for his shoulder in Korea, without more specific allegations.  As is discussed in further detail below, there is no probative indication that the Veteran may have a claimed disability  causally related to, or aggravated by, active service.  Thus, a remand for a VA opinion is not warranted. 
 
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board notes that the Veteran's military primary occupational specialty in service was as a medical specialist and that he received education in such.  However, he has not been shown to have the education, training, or experience necessary to make a competent diagnosis and etiology opinion as to an acquired psychiatric disability, obstructive sleep apnea, hearing loss for VA purposes, and a shoulder disability (i.e. degenerative joint disease, impingement).  Moreover, he has not been shown to be able to make an etiology opinion as to tinnitus, especially in light of a pre-existing unilateral hearing loss disability.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of an acquired psychiatric disability, sleep apnea, degenerative joint disease and shoulder impingement, hearing loss for VA purposes, and tinnitus with a preexisting unilateral hearing loss disability.  
The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Acquired Psychiatric Disability

In October 2008, the Veteran submitted a claim for entitlement to service connection for PTSD and has indicated that he also has depression.  However, he has failed to state an incident, or incidents, of service which caused such a disability, and has failed to provide any clinical records or lay statements (other than his broad allegation of having PTSD and depression) of symptoms or diagnosis of an acquired mental health disability.

The evidence of record is devoid of a competent credible current diagnosis of an acquired psychiatric disability, symptoms of such a disability, and an indication that such a disability is causally related to, or aggravated by service.

As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for an acquired psychiatric disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Obstructive Sleep Apnea

In October 2008, the Veteran submitted a claim for entitlement to service connection for sleep apnea, which he stated began in 2000.  A May 2002 Contra Costa Health Services therapy progress note reflects that the Veteran was to have a sleep study (test) performed on May 30, 2002.  No records from the sleep study, if any, are associated with the claims file.  As noted above, the Veteran has not provided any such records or authorization for VA to obtain them.  In a December 2008 VA Form 21-4142, the Veteran asserted that he had a "sleep disorder that started during military service."

The earliest notation as to a sleep complaint (i.e. the need for a sleep study) is more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Despite the Veteran's assertion, there is no competent credible evidence of record that he has sleep apnea causally related to service.  His assertion that he has a sleep disorder that started in service lacks probative value as he is not competent to diagnosis sleep apnea and has not averred another type of sleep disability to which he may be competent.  Moreover, there are no clinical records supporting a diagnosis of sleep apnea, and no clinical opinions supporting an assertion of sleep apnea, or another sleep disorder, since service or due to service.  

Bilateral hearing loss disability

In October 2008, the Veteran submitted a claim for entitlement to service connection for hearing loss; he did not state a date upon which his disability began, dates of treatment, or places of treatment.  The Veteran's 1987 report of medical examination for enlistment purposes reflects that the Veteran had normal hearing in the right ear, and a hearing loss disability for VA purposes in the left ear (i.e. he had a decibel level of 40 at the frequency of 4,000 Hz.)  See 38 C.F.R. § 3.385.  Thus, the Veteran had a pre-existing left ear hearing loss disability upon entrance.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306 (b). 

There is no competent credible evidence of record that the Veteran's pre-existing left ear hearing loss disability was chronically worsened (i.e. increased in severity) during service.  Therefore, service connection is not warranted.  While the Veteran is competent to state what he perceives as hearing loss, he has not stated that his pre-existed hearing loss chronically worsened in service, and importantly, he has not been shown to be able to state that the level of disability chronically increased.

With regard to the right ear, there is no competent credible evidence of a right ear hearing loss disability for VA purposes.  Again, while the Veteran is competent to state that he has difficulty with hearing, not all hearing loss constitutes hearing loss "disability" for VA purposes.  There is no clinical evidence of record which reflects that the Veteran has a right ear hearing loss disability for VA purposes. 38 C.F.R. § 3.385.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for right ear hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Tinnitus

In October 2008, the Veteran submitted a claim for entitlement to service connection for tinnitus; he did not state a date upon which his disability began, dates of treatment, or places of treatment.  The Veteran is competent to report symptoms such as ringing or buzzing in the ear.  However, he has not provided competent credible evidence that he has tinnitus which began in service.  

Moreover, there are no clinical opinions supporting an assertion of tinnitus since service or supporting that the Veteran as likely as not has tinnitus due to service.  Service connection for tinnitus is not warranted in this case.

Right shoulder disability

In October 2008, the Veteran filed a claim for service connection for a right shoulder disability, alleged an onset date of 1988, and alleged that he was treated in Korea.  As noted above, the Veteran's STRs, with the exception of an entrance examination report, are unavailable.  Nonetheless, post service clinical records reflect an onset date more than a decade after separation from service.  

A March 2002 Contra Costa Health record reflects that the Veteran was seen for bilateral shoulder impingement.  A record reflects that the Veteran reported the onset of his bilateral shoulder pain, weakness, and instability as an injury in September 2000 when he was working on a ceiling doing construction work.  The 2002 record is entirely negative for an onset in service.  The Veteran's report of a specific post service occupation/incident as being the onset of his disability weighs against a finding of arthritis symptoms since service or an indication that any current shoulder problems are related to service.  

Additional records in May, June, and August 2002 note continued treatment for bilateral shoulder impingement and are negative for any reference to pain since service or an injury in service.  A December 2002 record reflects that the Veteran is a plasterer.  He sought treatment for persistent right shoulder pain with restricted motion.  An x-ray revealed that the Veteran had degenerative joint disease of the right AC (acromioclavicular) joint.  However, service connection on a presumptive basis for arthritis is not warranted as there is no indication in the record that arthritis was manifested within a year of service separation in November 1989.

Despite the Veteran's assertion, there is no competent credible evidence of record that he has a right shoulder disability causally related to service.  To the contrary, the record reflects that his right shoulder disability is related to post service factors (i.e. employment as a plasterer, to include performing ceiling work).  Thus, service connection is not warranted. 

Conclusion

The preponderance of the evidence in the claims file is against a finding that the Veteran has a disability which warrants service connection.  The preponderance of the evidence is against a finding that the Veteran has had an acquired psychiatric disability, sleep apnea, or a right ear hearing loss disability for VA purposes at any time during this appeal.  The preponderance of the evidence is against a finding that the Veteran's pre-existing left ear hearing loss disability was aggravated by service.  The preponderance of the evidence is against a finding that the Veteran has a right shoulder disability causally related to active service.  The preponderance of the evidence is also against a finding that right shoulder arthritis first manifested within a year following service or that continuity of symptomatology has existed since service.  Instead the available evidence indicates that the Veteran's current right shoulder disability was incurred after separation from service.  With regard to all of the claimed disabilities, the claims file does not include clinical evidence of a nexus between service and a current disability. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right shoulder disability is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


